Confidential Treatment Requested by Innophos Holdings, Inc.

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

Exhibit 10.6

Execution Version

PURIFIED WET PHOSPHORIC ACID SUPPLY AGREEMENT

This Agreement (this “Agreement”) is made effective as of July 30, 2018 (the
“Effective Date”), by and between Innophos, Inc., a Delaware corporation
(“Innophos”), and PCS Sales (USA), Inc., a Delaware corporation (“Supplier”).
Innophos and Supplier are each referred to as a “Party” and collectively as the
“Parties.”

W I T N E S S E T H:

WHEREAS, Innophos, as successor to Rhodia Inc., and Supplier, as successor to
PCS Purified Phosphates, are parties to that certain Amended and Restated
Purified Wet Phosphoric Acid Supply Agreement, dated March 23, 2000 (the
“Original Agreement”);

WHEREAS, on June 23, 2016, pursuant to Section 2 of the Original Agreement,
Supplier provided notice to Innophos of its intention to terminate the Original
Agreement at the end of the Initial Term (as defined in the Original Agreement)
(the “Termination Notice”);

WHEREAS, in accordance with the Termination Notice and terms and conditions of
the Original Agreement, the Original Agreement will terminate effective as of
July 29, 2018 (the “Termination Date”); and

WHEREAS, the Parties desire to provide for the supply of Product (as defined
below) from and after the Effective Date.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein set forth, Innophos and Supplier hereby agree as follows:

1. Purchase and Sale; Specifications.

1.1 Supplier shall sell and deliver, and Innophos shall purchase and receive,
during the term hereof, low alkali purified wet phosphoric acid (“Low Alkali
Acid”) and decolorized high alkali purified wet phosphoric acid (“High Alkali
Acid”) in the quantities and subject to the terms and conditions hereinafter set
forth. Each of Low Alkali Acid and High Alkali Acid are sometimes referred to
herein as a “Product,” and, collectively, the “Products.” Innophos intends to
use the Products in further manufacturing/processing at its plants.

1.2 Except as set forth in Section 1.3 hereof, the Products shall conform with
the specifications described in Exhibit A attached hereto (the
“Specifications”). A list of Supplier’s analytical procedures used for Products
is attached hereto as Exhibit B. Supplier shall obtain analyses of all Products
transferred and shall provide Innophos a Certificate of Analysis with each
transfer of the Products. Except to the extent Innophos declines to purchase
Improved Products as set forth in Section 1.3 below, each type of Product sold
hereunder shall, in addition to complying with the Specifications, otherwise be
of Supplier’s typical quality.

1.3 The Parties recognize that Supplier may develop materials from time to time
that are capable of being substituted for one or more of the Products. In the
event that Supplier develops any such materials and constructs or modifies
facilities so as to be capable of manufacturing such materials, then Supplier
shall provide Innophos with a written notice of (i)



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

the specifications for such materials and (ii) the Food Chemicals Codex (“FCC”)
applicable to such materials (in each such case, such grade of material is
referred to hereinafter as the “Improved Product”). Within two months following
receipt of any such notice from Supplier, Innophos shall notify Supplier in
writing as to whether Innophos intends to purchase Improved Product in
substitution for a particular type of Product. The Parties agree to negotiate
with one another in good faith to determine the amount of an adjustment, if any,
to be made to the pricing terms hereunder, the volume of the Improved Product to
be purchased and any other provisions of this Agreement that shall be modified.
In the event that the Parties are unable to reach agreement regarding a mutually
acceptable amendment to this Agreement concerning such Improved Product within
four months following the date that Supplier notified Innophos under this
Section 1.3, neither Party shall thereafter have any obligation hereunder to
purchase or supply the applicable Improved Product.

1.4 For purposes of this Agreement, “Metric Ton” means a metric ton of P2O5
contained in Product delivered pursuant to this Agreement.

2. Term; Termination.

2.1 The term of this Agreement shall be for the period commencing on the
Effective Date and ending on July 29, 2021 (the “Initial Term”), and thereafter
shall be extended without further action of the parties for additional terms of
three (3) years (each an “Additional Term”) upon the expiration of the Initial
Term or any Additional Term.

2.2 Either Party may cause this Agreement to terminate upon the expiration of
the Initial Term upon not less than twelve (12) months’ prior written notice to
the other Party hereto, and following any time after the Initial Term, either
Party may elect to terminate this Agreement at any time upon twelve (12) months’
notice to the other Party.

3. Price and Terms.

3.1 Innophos shall pay to Supplier in U.S. Dollars a price per Metric Ton
delivered F.C.A. (as defined in Incoterms® 2010) at the phosphoric acid
production facility in Aurora, North Carolina (the “Aurora Plant”) as follows:

 

  (i) The initial price for Low Alkali Acid is [***] (the “LAA Initial Price”);
and

 

  (ii) The initial price for High Alkali Acid is [***] (the “HAA Initial
Price”).

The LAA Initial Price and the HAA Initial Price shall remain in effect until
December 31, 2019. Starting on January 1, 2020, such prices will be adjusted at
the start of each Contract Quarter on a quarterly basis to the New Effective
Price (as defined below).

 

  •   The “Base Sulfur Price” or “BSP” means an amount equal to $118.90 per
Metric Ton (the BSP will remain constant through the Initial Term).

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

  •   The “Calculated Sulfur Price” or “CSP” means, for a Contract Quarter, the
average of the weekly averages “Spot—fob US Gulf ” and “Contract—quarterly cfr
Tampa ” (converted from long ton to metric ton at a multiplier of 1.01605), in
each case as published in Argus Sulphur, for the previous Contract Quarter.
Solely for purposes of illustration, if the Parties intended to calculate the
Calculated Sulfur Price for the Contract Quarter beginning on January 1, 2018,
such Calculated Sulfur Price would be determined as follows (the thirteenth week
that would normally be included is not included as there was no December 28,
2017 publication):

 

     Sulphur dry bulk fob US Gulf spot
No time stamp, USD/metric ton             Sulphur molten cfr Tampa quarter
No time stamp, USD/long ton         

Date

   range      average             Range      average         

21 Dec 2017

     140        145        142.5           110.00        110.00        110.0  
  

14 Dec 2017

     156        170        163.0           110.00        110.00        110.0  
  

07 Dec 2017

     156        170        163.0           110.00        110.00        110.0  
  

30 Nov 2017

     156        172        164.0           110.00        110.00        110.0  
  

23 Nov 2017

     156        172        164.0           110.00        110.00        110.0  
  

16 Nov 2017

     156        172        164.0           110.00        110.00        110.0  
  

09 Nov 2017

     156        172        164.0           110.00        110.00        110.0  
  

02 Nov 2017

     110        115        112.5           110.00        110.00        110.0  
  

26 Oct 2017

     110        115        112.5           74.00        74.00        74.0     

19 Oct 2017

     110        115        112.5           74.00        74.00        74.0     

12 Oct 2017

     95        100        97.5           74.00        74.00        74.0     

05 Oct 2017

     95        100        97.5           74.00        74.00        74.0        
 
Average “Sulphur dry bulk fob US
Gulf spot”  
      




Average “Sulphur molten cfr


Tampa quarter”

 


 

Q4 2017

           138.1        /MT              98.0        /LT  

Average

           138.1        /MT           x1.01605        99.6        /MT       
Average of the averages = 118.9 /MT  

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

  •   “New Effective Price” means, for (1) Low Alkali Acid, the New Price
Adjustment plus the LAA Initial Price, and (2) High Alkali Acid, the New Price
Adjustment plus the HAA Initial Price.

 

  •   “New Price Adjustment” means [***] multiplied by (the CSP minus the BSP).

As used herein, “Contract Year” means a calendar year commencing January 1
during the term of this Agreement, except that the first such period shall
commence upon the Effective Date and end on December 31, 2018. As used herein
“Contract Quarter” means a period of three (3) consecutive months, beginning
January 1, April 1, July 1, or October 1, except that the first two such periods
shall commence on the Termination Date and October 1, 2018 and end on
September 30, 2018 and December 31, 2018, respectively.

Solely for the purposes of illustration, for the Contract Quarter starting
January 1, 2020, assuming the CSP is:

(i) $120.00, the New Effective Price of Low Alkali Acid would be: [***],
calculated as follows:

New Price Adjustment = [***] x ($120 – $118.9) = [***]

New Effective Price = [***]

(ii) $110.00, the New Effective Price of Low Alkali Acid would be: [***],
calculated as follows:

New Price Adjustment = [***] x ($110 – $118.9) = [***]

New Effective Price = [***]

3.2 Supplier shall keep and maintain true and accurate records as may be
necessary to verify volumes delivered for three (3) years after delivery. If
Innophos disputes any of the amounts charged hereunder, Supplier shall allow
representatives of Innophos access on reasonable notice (within five Business
Days of Innophos’ request), including the rights of physical inspection and to
make copies, to such records and such other information maintained by Supplier
as may be necessary for the verification of such amounts, in each case solely to
the extent related to Supplier’s supply obligations to Innophos hereunder.
Disputes relating to the amounts charged hereunder by Supplier are waived unless
made in writing within 60 calendar days of the receipt of the applicable invoice
by Innophos. Supplier and Innophos shall use their best efforts to resolve such
dispute within 90 calendar days after the relevant invoice date.

3.3 If it is determined that there has been an overcharge, then Supplier shall
promptly refund the overcharge received by it to Innophos or, if such amount has
not been previously paid, Innophos shall pay to Supplier the correct amount owed
to Supplier. If it is determined that there has been an undercharge, Innophos
shall promptly pay the undercharge to Supplier plus any additional amounts not
previously paid hereunder.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

3.4 Supplier shall invoice Innophos with respect to each shipment of Product
hereunder, and the terms of payment for all Products purchased hereunder shall
be net 30 calendar days from receipt of the invoice.

3.5 Payment of sums due shall be made upon terms set forth in this Agreement.
All credit terms are subject to approval of Supplier. Supplier may recover for
each delivery hereunder as a separate transaction, without reference to any
other delivery. If Supplier, in its reasonable judgment, concludes that Innophos
is in unsound financial condition, or if Innophos is in default with respect to
any of the terms and conditions of this Agreement with Supplier beyond any
applicable cure period, Supplier shall forthwith have the right to decline to
make deliveries hereunder or to demand cash payment until such time as said
credit has been reestablished or default cured to Supplier’s reasonable
satisfaction or, without prejudice to any other legal remedy available to
Supplier, to decline further performance hereof until such time as said credit
has been reestablished or default cured to Supplier’s reasonable satisfaction.

4. Quantity.

4.1 For each Contract Year (or any prorated portion thereof), Supplier shall
sell and deliver to Innophos, and Innophos shall purchase from Supplier, Low
Alkali Acid and High Alkali Acid ordered by Innophos subject to the parameters
set forth in this Article 4.

4.2 For each Contract Year, the Annual Nominated Product Volume (as defined
below) shall be, in the case of High Alkali Acid, no less than [***] Metric Tons
and no greater than [***] Metric Tons and, in the case of Low Alkali Acid, no
less than [***] Metric Tons and no greater than [***] Metric Tons; provided that
the total Annual Nominated Product Volume of the Products shall be comprised of
45% Low Alkali Acid and 55% High Alkali Acid. For any prorated portion of a
Contract Year (including the first Contract Year commencing July 30, 2018 and
ending December 31, 2018), the maximum and minimum annual volume requirements
shall be prorated as follows: (i) the Annual Nominated Product Volume multiplied
by (ii) the quotient of (A) the number of days in the portion of the Contract
Year, divided by (B) 365 days. If Innophos desires to purchase from Supplier or
Supplier wishes to supply to Innophos volumes of Products greater than the
maximum volumes noted above, the requesting Party may request such higher
volumes, and if the Parties mutually agree in writing, the sale and purchase of
such higher volumes shall be covered by this Agreement.

4.3 On or before the date that is 90 days prior to the commencement of each
Contract Year or, in the case of the first Contract Year commencing on the
Effective Date and ending December 31, 2018, on or before July 6, 2018, Innophos
shall give Supplier written notice of its estimate of the quantity of each
Product to be supplied by Supplier hereunder during the subsequent Contract
Years remaining in the current term under this Agreement (the “Product
Forecasts”). The quantities specified for the immediately succeeding Contract
Year (the “Annual Nominated Product Volumes”) shall be binding upon Innophos.
The Product Forecasts specified by Innophos for the remaining Contract Years
shall be non-binding estimates and for information purposes only. If after
providing the Annual Nominated Product Volume Innophos notifies the Supplier in
writing of its desire to purchase a greater volume of Products than the Annual
Nominated Product Volumes initially nominated in this Section 4.3 and Supplier
approves such request in its sole discretion, Supplier shall use commercially
reasonable efforts to supply such excess volume.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

4.4 Innophos shall include in the forecast of the Annual Nominated Product
Volume a non-binding monthly breakdown of the Annual Nominated Product Volume.
Innophos shall be required to satisfy the Annual Nominated Product Volume by
monthly volume purchases equal to one-twelfth (1/12th) of the Annual Nominated
Product Volume with variations for any given month not exceeding 10% (or, in the
case of the first Contract Year commencing on the Effective Date and ending
December 31, 2018, one-fifth (1/5th) of the Annual Nominated Product Volume with
variations for any given month not exceeding 10%) unless otherwise mutually
agreed to by the parties.

4.5 Ten calendar days prior to the first day of each month, Innophos shall
provide Supplier with a three month rolling forecast for the upcoming 30-, 60-
and 90- day periods, in each case consistent with the permitted monthly volume
variations set forth in Section 4.4 above. The quantities specified for the
first calendar month of such three-month forecast shall be binding upon Innophos
(the “Binding Monthly Nomination”), and Innophos shall be required to purchase
100% of the Binding Monthly Nomination. The quantities specified for the
remaining two calendar month periods shall be non-binding estimates and for
information purposes only.

4.6

(a) If Innophos fails to purchase 100% of the Binding Monthly Nomination in a
given month, then, unless the Parties mutually agree otherwise, Innophos must
purchase such monthly shortfall volume as soon as reasonably practicable and no
later than over the three-month period beginning with the month immediately
following the month in which such shortfall occurred (ratably each month during
such three-month period). If by the end of any month in such three-month period
Innophos has failed to make up the volume required to be made up by the end of
such month, then Innophos shall pay to Supplier as liquidated damages an amount
equal to [***] of the purchase price for such volume that Innophos failed to
make up by the end of such month.

(b) If by the end of a Contract Year Innophos has failed to purchase 100% of the
Annual Nominated Product Volume (such amount, the “Minimum Annual Purchase”),
then (to the extent damages have not already been paid by Innophos with respect
to such shortfall volumes in connection with the Binding Monthly Nominations)
Innophos shall pay to Supplier as liquidated damages (within 60 days after the
completion of the such Contract Year) an amount equal to [***] of the aggregate
purchase price effective during such Contract Year for a quantity equal to the
difference between (i) the Minimum Annual Purchase, minus (ii) the Product
volumes actually purchased by Innophos during such Contract Year.

(c) The Parties intend that damages provided under this Section 4.6 constitute
compensation and not a penalty. The Parties acknowledge and agree that the harm
caused by Innophos’s failure to purchase the Binding Monthly Nominations and the
Minimum Annual Purchase would be impossible or very difficult to accurately
estimate as of the Effective Date and that the damages provided under this
Section 4.6 are a reasonable estimate of the anticipated or actual harm that
might arise. Innophos’s payment of such damages shall be Innophos’s sole
liability and entire obligation and Supplier’s exclusive remedy for Innophos’s
failure to purchase any amount of Products specified in Annual Nominated Product
Volumes, a Binding Monthly Nomination or otherwise under this Agreement.

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

4.7

(a) Supplier shall use reasonable best efforts to supply the Product volumes
noted in each Binding Monthly Nomination (so long as the volumes in such Binding
Monthly Nominations are within the parameters of Section 4.4 above) during the
relevant month. Supplier shall promptly notify Innophos in writing in the event
that Supplier determines it will not be able to timely supply the entire Binding
Monthly Nomination.

(b) If Supplier fails to provide a volume of Products during the subject month
sufficient to satisfy the applicable Binding Monthly Nomination, then, unless
the Parties mutually agree otherwise, Supplier shall satisfy such volume
shortfall (the “Monthly Shortfall”) over the three-month period beginning with
the month immediately following the month in which such Monthly Shortfall
occurred (the “Make-Up Period”), with one-third of the Monthly Shortfall volume
(the “Monthly Make-Up Volume”) being provided by Supplier to Innophos during
each month within the Make-Up Period. If in any month during the Make-Up Period,
Supplier fails to supply the Monthly Make-Up Volume, then Innophos may purchase,
from a third party supplier (such as Emaphos, a joint venture in Morocco, or
another third party supplier if that supplier is first qualified by Innophos and
Innophos’ customers), a volume of phosphoric acid equal to the volume of the
Monthly Make-Up Volume that Supplier has failed to provide (the “Shortfall
Remedy”), provided that Innophos shall coordinate with Supplier in exercising
such Shortfall Remedy to avoid duplication of efforts and to ensure both Parties
are not concurrently attempting to source the Monthly Make-Up Volume from the
same third party supplier. If the Shortfall Remedy is exercised, Supplier shall
be responsible for the costs incurred by Innophos to secure such Monthly Make-Up
Volume shortfall from a third party in excess of the selling price Innophos
would have paid for such volume shortfall under the terms of this Agreement if
the volume had been provided by Supplier to Innophos during the month in which
it was nominated, provided, however, that Supplier shall not be responsible for
any such costs in excess of [***] of selling price Innophos would have paid for
such volume shortfall under the terms of this Agreement if the volume had been
provided by Supplier to Innophos during the month in which it was nominated. Any
volumes sourced by Innophos or Supplier from a third party in connection with
the Shortfall Remedy shall be credited against Innophos’ purchase obligations in
this Agreement.

4.8 Innophos’ obligations to purchase the Binding Monthly Nomination in
Section 4.5 and the Minimum Annual Purchase in Section 4.6, and Supplier’s
volume supply obligations in Section 4.7, are, in each case, subject to Article
8 (“Force Majeure”) of this Agreement. Supplier shall promptly notify Innophos
if Supplier expects at any time for any reason (including inclement weather) to
be unable to supply the entirety of the volumes nominated by Innophos. In
addition, Supplier shall provide written notice to Innophos at least (6) six
months prior to any temporary planned maintenance shutdown of the Aurora Plant.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

5. Order Procedure; Delivery.

5.1 Innophos shall issue purchase instructions from time to time for its
requirements of Products not less than seven days prior to its intended shipment
date. Supplier shall use commercially reasonable efforts to fulfill each order
on the specific shipment date set forth therein.

5.2 Supplier shall deliver Products purchased F.C.A. the Aurora Plant. Delivery
shall be via rail cars or tank trucks (no more than four trucks in one day or
twelve trucks in one week) made available by Innophos (provided that tank trucks
shall be used only in circumstances where there is a disruption to the railway
system). Innophos acknowledges, understands and agrees that notwithstanding
anything to the contrary set out herein, failure to make such rail cars (or tank
trucks) available to Supplier on the applicable shipment date shall relieve
Supplier of its obligation to supply the quantities of Products required
hereunder (including under Article 4) for the month that includes such shipment
date.

6. Title and Risk of Loss. Title, and risk of loss or damage, to Products shall
pass to Innophos F.C.A. upon completion of loading the Product into rail cars or
tank trucks, as the case may be, and application of seals, at the Aurora Plant.

7. Limited Warranty; Indemnification.

7.1 Supplier warrants title and that the Products shall conform to the
specifications set forth on Exhibit A attached hereto. Subject to the preceding
sentence and except as otherwise expressly provided herein, SUPPLIER MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, BY OPERATION OF LAW
OR OTHERWISE, AS TO MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, OR ANY
OTHER MATTER WITH RESPECT TO THE PRODUCTS, WHETHER USED ALONE OR IN COMBINATION
WITH ANY OTHER MATERIAL. EXCEPT FOR LIQUIDATED DAMGAGES SET FORTH IN SECTIONS
4.6 AND 4.7, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES RESULTING FROM A DELAY OR
FAILURE OF PERFORMANCE OR ANY OTHER DEFAULT HEREUNDER EXCEPT FOR ANY DAMAGE
ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY.

7.2 Supplier shall test the Product prior to release to confirm it complies with
the Specifications. Supplier shall, in respect of each shipment of Product,
(a) retain a sample of the Product (the “Retained Sample”) and (b) provide a
certificate of analysis accompanying each shipment of Product to Innophos
confirming the Product meets the Specifications. Unless prior to such shipment
Innophos agrees in writing otherwise, Supplier shall not release Product unless
Supplier has first tested the Product and confirmed that it complies with the
Specifications. Innophos shall test the Product for compliance with the
Specifications prior to unloading the Product. Innophos may reject Product not
conforming to the Specifications. Supplier shall have the right to inspect the
Products so rejected for the purpose of validating their nonconformance to the
Specifications. If Innophos and Supplier mutually agree that such Products do
not meet the Specifications, then Supplier shall accept Innophos’ rejection of
the Products. If Innophos and Supplier mutually agree that such Products meet
the Specifications, Innophos shall revoke its rejection of, and shall accept,
such Products. If Innophos and Supplier

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

are unable to agree as to whether such Products are nonconforming or not, they
shall, within three Business Days of such disagreement, select an independent
laboratory to analyze the Retained Sample and refer such determination to such
laboratory, whose determination of the Retained Sample shall be conclusive. Any
payment obligation for the subject Products shall be tolled pending such
laboratory’s determination). All analyses conducted pursuant to this Section 7.2
shall be conducted in accordance with the analysis procedures listed on Exhibit
B attached hereto.

7.3 With respect to any Products that are rejected in accordance with the
protocol set forth in Section 7.2, Supplier shall be solely responsible for any
transportation and disposal costs and shall promptly supply replacement Products
to Innophos (at no additional cost to Innophos) that meet the Specifications.

8. Force Majeure.

Notwithstanding anything herein to the contrary, Supplier and Innophos shall
each be excused for any delay in performance or non-performance of any of the
terms and conditions of this Agreement, other than the payment of money, if and
to the extent, and for the duration, that such delay or non-performance is
caused by Force Majeure.

The term “Force Majeure” shall mean any cause or circumstance beyond their
respective control and that could not have been avoided or mitigated by such
Party with reasonable diligence that materially impedes the ability of such
Party to perform its obligations hereunder, which causes or circumstances
include the following to the extent that they meet the foregoing criteria in
this definition: (i) any act of God (including conditions resulting from natural
disasters or extreme weather developments, such as earthquakes, hurricanes,
lightning, storms (including hail storms), tornadoes and drought), fire, flood,
extremely cold temperatures (meaning temperatures below 32 degrees Fahrenheit
for an extended period of time), (ii) equipment malfunction, failure, breakdown
or accidents (including explosions), (iii) a Change in Law, (iv) power outage or
interruption of or delay in transportation not within control of either Party,
(v) inadequacy or shortage or failure of sources of supply of materials required
for performance hereunder (including raw materials, and including as a
consequence of a force majeure affecting the movement of such materials), or
(vi) acts of civil unrest, war or terrorism, strikes or lockouts.

The Party whose performance is prevented or delayed shall notify the other Party
in writing, as soon as reasonably practicable after the event causing the
non-performance or delay, of the occurrence of such event and the expected
duration and shall further provide notice as soon as reasonably practicable
after the cause of such delay or non-performance is removed. In addition, each
Party agrees to use reasonable best efforts to promptly address any Force
Majeure event impacting its ability to perform its obligations under this
Agreement.

In the event Supplier is unable to supply the full quantities of Product
required hereunder due to a Force Majeure event, Supplier shall, in making
available supplies of Product during such period, accord Innophos parity with
respect to requirements of Supplier, Supplier’s affiliated companies, and
Supplier’s other customers.

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

In the event that Supplier is excused from performance hereunder in accordance
with this Article 8, for so long as such non-performance continues, Innophos
shall be allowed to purchase phosphoric acid from third-party manufacturers in
an amount equal to the volume unfulfilled by Supplier (and any volumes purchased
by Innophos from a third-party manufacturer shall be credited against Innophos’
purchase obligations in Article 4 of this Agreement). In the event that Innophos
is excused from performance hereunder in accordance with this Article 8, for so
long as such non-performance continues, Supplier shall be allowed to freely sell
Products nominated by Innophos pursuant to Article 4 to other customers in an
amount equal to the volume that Innophos is not able to purchase (and any
volumes sold to other customers shall be credited against Innophos’ purchase
obligations and Supplier’s supply obligations in Article 4 of this Agreement).

If any suspension of delivery of Products pursuant to this Article 8 continues
for a period longer than 30 days, Innophos shall have the right to terminate
delivery of such Products without regard to any notice or cure requirements set
forth herein (and Innophos shall be relieved of its purchase obligations under
Article 4 with respect to such Products). After cessation of the effects of a
cause or circumstance as described above excusing the delay in performance by
Supplier, if requested by Innophos, Supplier shall use commercially reasonable
efforts to promptly make up any deliveries or quantities of Products previously
nominated by Innophos, the supply of which had been delayed or unfulfilled as a
result of such cause or circumstance pursuant to the provisions of this Article
8. Except as requested by Innophos pursuant to the preceding sentence, Innophos
shall not be required to pay for, and Supplier shall not be required to supply,
those Products that are not provided due to excused performance in a force
majeure event.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any new Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority.

“Governmental Authority” means any government or political subdivision or
regulatory body, whether federal, state, local or foreign, or any agency,
bureau, board, commission, department, or instrumentality of any such government
or political subdivision or regulatory authority, or any federal state, local or
foreign court or tribunal or arbitral body.

“Law” means any law, statute, code, ordinance, regulation, judgment, order,
decree or other requirement of any Governmental Authority.

9. Taxes. The price specified herein does not include any sales, excise, customs
or similar tax, charge, duty or cost levied or imposed as of this date by any
federal, state, municipal or other governmental authority upon the manufacture,
sale, delivery, shipment or use of Products sold hereunder, and any such tax,
charge or cost, as well as any increases therein or any similar taxes or charges
levied after the date of this Agreement shall be for the account of Innophos.
Income, franchise, gross receipts, excess profit, and other similar taxes are
not to be regarded as taxes, charges or costs within the meaning of this
paragraph.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

10. Miscellaneous.

10.1 The relationship between the Parties is that of a seller and a buyer and is
not and shall not be deemed to be that of employer/employee, principal/agent,
joint- venture/partnership or otherwise.

10.2 Neither Party shall (by operation of law or otherwise) assign or transfer
its rights or delegate its performance hereunder without the prior written
consent of the other, which consent shall not unreasonably be withheld, and any
attempted assignment, transfer or delegation without such consent shall be void;
provided that either Party may assign this Agreement to an affiliate without the
consent of the other Party and provided further that notwithstanding such
assignment, the assigning Party shall remain primarily liable for the payment
obligations set out herein.

10.3 Each of the Parties agrees to hold in confidence the terms of this
Agreement and all technical and business information disclosed to it by the
other Party hereunder, except for such information that (i) is in the public
domain at the time that it is disclosed by one Party to the other, (ii) was
already rightfully in the possession of the other Party, (iii) becomes part of
the public domain by publication or otherwise, or (iv) is required to be
disclosed by law, including rules and regulations promulgated by the U.S.
Securities and Exchange Commission. Each of the Parties agrees further that it
will not use any technical or business information disclosed to them by the
other Party hereunder for any purpose other than the performance of this
Agreement. Each of the Parties also agrees that it shall disclose the terms of
this Agreement only to those of its employees who have a need to know such
terms. The provisions of this Section 10.3 shall survive any termination of this
Agreement.

10.4 All notices and other communications required or permitted hereunder must
be in writing and will be deemed to have been duly given when delivered in
person or when dispatched by email (if confirmed in writing by mail
simultaneously dispatched) or one Business Day after having been dispatched by a
nationally recognized overnight courier service to the appropriate Party at the
address or email address specified below:

If to Supplier:

PCS Sales (USA), Inc.

PCS Nitrogen Fertilizer, L.P.

1101 Skokie Boulevard, Suite 400

Northbrook, IL 60062

Attention: Executive Vice President, Phosphate

Email: [***]

With a copy to:

PCS Sales (USA), Inc.

1101 Skokie Boulevard, Suite 400

Northbrook, IL 60062

c/o Legal Counsel

Email: [***]

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

If to Innophos:

Innophos, Inc.

259 Prospect Plains Road, Building A

Cranbury, NJ 08512

Attention: Chief Executive Officer

                 Chief Legal Officer

Email: [***]

Invoices shall be sent by electronic mail or first-class mail, postage prepaid
to such locations or persons as Innophos may designate from time to time .
Either Party may change its address for the receipt of notices, requests or
other communications hereunder by written notice duly given to the other Party.
Each Party shall acknowledge in writing receipt of any notice, request or other
communication delivered in person.

10.5 The section headings in this Agreement are for convenience only and are in
no way to be construed as part of this Agreement nor as a limitation of the
scope of the particular sections to which they refer.

10.6 If any term or provision of this Agreement or any application thereof shall
be invalid or unenforceable, the remainder of this Agreement or any other
application of such term or provision shall not be affected thereby.

10.7 This Agreement and all of the terms and provisions hereof shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns. No condition, usage of trade,
course of dealing or performance, understanding or agreement purporting to
amend, modify, vary, explain or supplement the terms or conditions of this
contract shall be binding unless hereafter made in writing and signed by the
party to be bound, and no modification shall be effected by the acknowledgment
or acceptance of purchase order or shipping instruction forms containing terms
or conditions at variance with or in addition to those set forth herein. No
waiver by either Party with respect to any breach or default or of any right or
remedy, and no usage of trade or course of dealing or performance, shall be
deemed to constitute a continuing waiver of any other breach or default or of
any other right or remedy or of any other term, condition or provision of this
contract, unless such waiver be expressed in writing and signed by the party to
be bound.

10.8 This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes any and all other
agreements, understandings or representations, whether written or oral, relating
to the sale and purchaser of Product.

10.9 This Agreement will in all respects be governed by, and construed in
accordance with, the laws (excluding conflict of laws rules and principles) of
the State of New York applicable to agreements made and to be performed entirely
within such state, including all matters of construction, validity and
performance.

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

10.10 Each Party hereto hereby irrevocably and unconditionally (i) submits to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America, in each case, sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or thereby,
or for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(ii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any such New York State or in any such
Federal court, (iii) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (iv) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each Party hereto
agrees that service of process, summons, notice or document by registered mail
addressed to you or us at the addresses set forth in Section 10.4 shall be
effective service of process for any suit, action or proceeding brought in any
such court.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

 

IN WITNESS WHEREOF, the parties hereto have caused this contract to be executed
by their duly authorized representatives effective as of the day and year first
above written.

 

INNOPHOS, INC. By:    /s/ Kim Ann Mink   Name: Kim Ann Mink, Ph.D.   Title:
Chairman, President and CEO

 

PCS SALES (USA), INC. By:    /s/ Susan Jones   Name: Susan Jones  

Title: Authorized Person and

Executive Vice President, Nutrien Ltd.

[Signature Page to New PPA Supply Agreement Agreement]



--------------------------------------------------------------------------------

Confidential Treatment Requested by Innophos Holdings, Inc.

EXHIBIT A – SPECIFICATIONS

EXHIBIT B – ANALYTICAL PROCEDURES